F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           OCT 5 2004
                              FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

    CLEO ANTHONY McGREGOR,

                Petitioner,
                                                         No. 04-9593
    v.                                          (BIA No. A44-845-104-Aurora)
                                                     (Petition for Review)
    JOHN ASHCROFT,

                Respondent.


                              ORDER AND JUDGMENT *


Before, SEYMOUR, HENRY, and TYMKOVICH, Circuit Judges.



         Petitioner Cleo McGregor, a native and citizen of Jamaica appearing pro se,

has filed a paper styled “Detained Alien: Notice of Appeal, Immediate Action

Requested,” which we construe as a petition for review, a motion for a stay of

removal pending review, and a request for release from immigration custody. The

immigration judge found, and petitioner concedes, that he is removable because

he was convicted of an aggravated felony. He argues that his conviction should



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
be vacated, but he has only just filed a motion to withdraw his guilty plea in the

trial court on September 30, 2004.

      Congress has removed judicial review of an order of removal of an alien

who has committed an aggravated felony. See 8 U.S.C. §§ 1227(a)(2)(A)(iii),

1252(a)(2)(C). As a result, this court does not have jurisdiction over petitioner’s

appeal. Khalayleh v. INS, 287 F.3d 978, 979 (10th Cir. 2002); 8 U.S.C.

§§ 1227(a)(2)(A)(iii), 1252(a)(2)(C).

      Petitioner’s request for release on bond is denied without prejudice. That

request should be raised in the district court in a petition for writ of habeas corpus

under 28 U.S.C. § 2241.

      The motion for a stay of removal is denied, the request for immediate

release is denied without prejudice, and the petition for review is DISMISSED.



                                                     ENTERED FOR THE COURT
                                                     PER CURIAM




                                          -2-
                                           2